              Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

GRANDISON MANAGEMENT INC.             :
    Plaintiff                         :
                                      :
v.                                    :
                                      :
KEVIN K. MCALEENAN, Acting Secretary, :
U.S. Department of Homeland Security; :
L. FRANCIS CISSNA, Director, U.S.     :
CITIZENSHIP AND IMMIGRATION           :
SERVICES; Defendants; U.S. DEPARTMENT :
OF HOMELAND SECURITY; and U.S.        :
CITIZENSHIP AND IMMIGRATION           :
SERVICES                              :
      Defendants                      :


                                      I.   INTRODUCTION

         1.       This is an action brought pursuant to section 10b of the Administrative Procedure

Act, 5 U.S.C. 702 et seq., seeking to hold unlawful and set aside the October 30, 2018,

decision of the Director of the Nebraska Service Center of the U.S. Citizenship and

Immigration Services (“USCIS”), denying the Form I-140 petition for an employment-based,

third preference immigrant visa (EB-3 petition) filed by plaintiff Grandison Management, Inc.

(“Grandison”) on behalf of beneficiary Pamela Joy Diaz Abantao (“Abantao”), on the grounds

that the decision was arbitrary and capricious.

         2.       At the time of the denial, Abantao had been lawfully working as a physical

therapist for Grandison at the same facility for more than two years under an H-1B visa and

extension. Despite those facts, the EB-3 petition was denied on grounds that Grandison

purportedly failed to: meet regulatory requirements in describing the job requirements;

establish that a bona fide employer-employee relationship exists; and establish that it has the

ability to pay the proffered wage.


                                                   1
ME1 30168931v.7
              Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 2 of 9



         3.       Denial on these grounds is not supported by the substantial evidence in the

record, is contrary to established legal precedents and the plain language of applicable

regulations, and is arbitrary, capricious and an abuse of discretion. The decision must be set

aside under the standards of 5 U.S.C. § 706.

                                          II.   PARTIES

         4.       Plaintiff Grandison is a New York corporation with offices in New York and New

Jersey. Grandison is a staffing agency providing services to healthcare organizations, including

locating trained healthcare professionals such as physical and occupational therapists to work at

facilities across the country.

         5.       Beneficiary Abantao is a native and citizen of the Philippines who has been

lawfully employed by Grandison pursuant to an earlier H-1B petition approved by USCIS and

subsequently extended. She has been lawfully working at a facility in Buffalo, New York since

shortly after her entry into the United States on August 26, 2016.

         6.       Defendant Cissna is the Director of USCIS. He is responsible for USCIS’s

policies, practices and procedures and oversees the USCIS officer responsible for making the

decisions at issue in this case. Defendant Cissna is sued in his official capacity.

         7.       Defendant McAleenan is the Acting Secretary of the Department of Homeland

Security (DHS), the federal agency encompassing USCIS which is responsible for administration

and enforcement of the immigration and nationality laws of the United States. Defendant

McAleenan is sued in his official capacity.

         8.       Defendant U.S. Citizenship and Immigration Services (USCIS) is an agency of the

Department of Homeland Security (DHS) and is responsible for overseeing the adjudication of

immigration benefits.



                                                   2
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 3 of 9



         9.       Defendant U.S. Department of Homeland Security (DHS) is a cabinet department of

the U.S. federal government responsible for immigration-related services, enforcement, and

investigations. DHS oversees USCIS and its implementation of federal law and policy with respect

to immigration benefit applications. DHS, like USCIS, is an “agency” within the meaning of

5 U.S.C. § 551(1).

         10.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 702, since this is a civil action against the United States arising under the

Constitution, laws, or treaties of the United States, namely, the Immigration and Nationality Act,

8 U.S.C. § 1101 et seq., and the Administrative Procedure Act (APA), 5 U.S.C. § 701 et seq.

         11.      This Court also has jurisdiction pursuant to 28 U.S.C. § 2201, as this is a civil

action seeking, in addition to other remedies, a declaratory judgment.

                                           III.    VENUE

         12.      Pursuant to 28 U.S.C. 1391(e) and 5 U.S.C. § 703, venue is proper in this district

because this is a civil action in which the Defendants are employees or officers of the United

States, acting in their official capacity, and agencies of the United States, headquartered in this

district.

                                         IV.      STANDING

         13.      Grandison has standing to bring this action as the petitioner for the EB-3 visa that

was erroneously denied by USCIS.

         14.      Grandison is entitled to seek judicial review of denial of the visa petition without

any further administrative appeal. See EG Enters., Inc. v. Dept. of Homeland Sec’y, 467 F. Supp.

2d 728, 733 (E.D. Mich. 2006) (plaintiff not required to appeal H-1B denial to the

Administrative Appeals Office (AAO) prior to seeking judicial review in federal court); Young v.

Reno, 114 F.3d 879 (9th Cir. 1997).

                                                     3
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 4 of 9



                  V.    BRIEF STATEMENT OF PROCEDURAL HISTORY

         15.      The Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et seq., authorizes

the admission to the United States of certain immigrants for the purpose of performing skilled or

unskilled labor, provided that the U.S. Secretary of Labor has determined that (i) “there are not

sufficient workers who are able willing, qualified … and available at the time of the application for

a visa and admission to the United States and at the place where the alien is to perform such skilled

or unskilled labor” and (ii) “the employment of such alien will not adversely affect the wages and

working conditions of workers in the United States similarly employed.” 8 U.S.C. § 1182(a)(5)(A).

         16.      The regulations governing the procedures for obtaining such immigrant labor

certifications are set forth in 8 C.F.R. part 656. See 8 C.F.R. §§ 656.1(b), 656.2. The Department of

Labor (“USDOL”) has determined that there are not sufficient United States workers who are able,

willing, qualified, and available for certain occupations and that the wages and working conditions

of United States workers similarly employed will therefore not be adversely affected by the

employment of aliens. Those occupations are listed in what is known as Schedule A to the relevant

regulations. See 8 C.F.R. § 656.5.

         17.      Physical therapists are included in the Schedule A list of occupations, meaning that

employers seeking labor certifications for a physical therapist may apply for the certification under

8 C.F.R. § 656.15.

18.    On December 1, 2017, Grandison filed an Immigrant Petition for Alien Worker (Form I-140)

with USCIS, seeking to classify Abantao as an employment-based immigrant under the INA.

Specifically, the petition sought the visa pursuant to 8 U.S.C. § 1153(b)(3)(A)(ii) and 8 C.F.R. part

656, as Abantao is a physical therapist. The petition was assigned USCIS receipt number

LIN1890117639.



                                                    4
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 5 of 9



         19.      The petition was accompanied by an Application for Permanent Employment

Certification (Form ETA 9089), as well as an approved Application for Prevailing Wage

Determination (Form ETA 9141), as required by 8 C.F.R. § 656.15.

         20.      The petition sought to make more permanent Abantao’s employment by Grandison

as a physical therapist at the same location in Buffalo, New York where she has been employed

since September 2016.

         21.      On October 30, 2018, USCIS denied the petition (the “Denial”).

         22.      The stated grounds for the Denial were:

                  a.      Forms ETA 9089 and 9141 did not meet the regulatory requirements
                          because they “imply that a [physical therapy] license from any state is
                          acceptable for the position,” while the petition shows “the intended
                          employment location to be [in] Buffalo,” New York;

                  b.      Grandison did not “establish that a bona fide employer-employee
                          relationship exists” because it did not submit a “valid dated and signed”
                          employment contract between Abantao and Grandison or contract between
                          Grandison and the facility of employment; and

                  c.      Grandison did not establish its ability to pay Abantao’s proffered wage
                          because the audited financial statements submitted with the petition “are
                          not recent enough.”

                                   VI.     CAUSE OF ACTION

         23.      The APA provides in material part that:

                  To the extent necessary to decision and when presented, the reviewing court shall
                  decide all relevant questions of law, interpret constitutional and statutory
                  provisions, and determine the meaning or applicability of the terms of an agency
                  action. The reviewing court shall— …

                  (2) hold unlawful and set aside agency action, findings, and conclusions found to
                  be—

                  (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
                  with law ….

5 U.S.C. § 706.



                                                    5
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 6 of 9



         24.      The Denial was arbitrary and capricious because USCIS’s findings and

conclusions were contrary to the evidence in the record and the applicable legal standards.

Grandison provided evidence to satisfy its obligations under 8 U.S.C. § 1153 and relevant

regulatory provisions.

A.       Grandison’s Petition Met the Regulatory Requirements

         25.      Relevant regulations require that the labor certifications submitted with the petition

be tailored to the particular job opportunity and the area of intended employment. The forms

Grandison submitted met those requirements by listing the location of the job offer, i.e., the “area

of intended employment” and “where work will be performed” as Buffalo, New York.

         26.      USCIS found that although Abantao is licensed in New York, the forms were not

tailored to the position being offered because the job qualifications did not require a license to

practice physical therapy in New York. Specifically, the Denial states that Grandison did not

comply with regulatory requirements because Forms ETA 9089 and 9141 “imply that a license

from any state is acceptable for the position” offered.

         27.      USCIS wrongly based the Denial on the broader description of the skills needed to

do the job Grandison offered to Abantao. Those sections of the Forms ETA 9089 and 9141 stated

that a qualified job candidate could hold a physical therapy license in any state, or have no

license but be immediately eligible to secure one.

         28.      The forms state that a license from any state, or immediate eligibility for such, is

acceptable for the position being offered because an applicant who has such a license has

necessarily already passed the National Physical Therapy Examination (NPTE). Once someone

passes the NPTE, he or she is eligible to be licensed in New York, meaning that it is just a matter

of paperwork for someone licensed in a different state to secure a New York physical therapy



                                                      6
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 7 of 9



license. Where a license is required, the applicant need not have the license at the time the labor

certification is granted, as long as the license can be obtained in a short period of time from entry

and through a relatively ministerial process. See, e.g., Aspire Public Sch., 2003-INA-254 (Sept. 9,

2004); Pittsburgh ISD, 2013-PER-937 (Dec. 18, 2017).

         29.      The Denial is directly contrary to the truth that USCIS may not ignore the labor

certification or impose additional requirements beyond those on the Forms ETA 9089 and 9141.

The USDOL decides the test of the labor market and determines the job requirements – USCIS

decides if the alien has the credentials for the job and if the employer has the ability to provide the

job. See, e.g., Hoosier Care, Inc. v. Chertoff, 482 F.3d 987 (7th Cir. 2007); Singh v. U.S. Att’y

Gen’l, 510 F. Supp. 351 (D.D.C. 1980).

         30.      Here, USDOL determined the job requirements by regulation, as the regulations

concerning Schedule A specifically state that an alien may be certified as a physical therapist if that

alien is qualified to take the written licensing examination. See 8 C.F.R. § 656.15(c)(1). That is

consistent with Grandison’s forms, which require either licensing, i.e., passage of the examination,

or eligibility to take it. In addition, the USDOL certified the Form ETA 9141, which set out the

same job requirements USCIS is now second guessing.

         31.      Because USDOL determines the job requirements, and the petition complied with

those job requirements, USCIS’s rejection of the petition on such grounds cannot stand.

B.       Grandison Established a Bona Fide Employer-Employee Relationship

         32.      The petition included evidence establishing an employer-employee relationship,

including sworn responses on ETA Form 9089 listing Grandison as Abantao’s current employer

and her employer since September 2016 and a sworn statement that the proposed employment is

not a new position.



                                                    7
ME1 30168931v.7
               Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 8 of 9



         33.      Abantao was already in the United States working for Grandison pursuant to an

H-1B visa.

         34.      USCIS found that Grandison did not establish a bona fide employer-employee

relationship because it did not provide an employment contract with Abantao or a contract with the

facility of employment. There is no legal requirement to produce employment or other contracts to

demonstrate the existence of an employer-employee relationship.

         35.      The only reasonable conclusion here, based on all of the evidence in the record, is

that Grandison was employing Abantao. USCIS’s decision was contrary to the facts and the law.

C.       Grandison Established its Ability to Pay the Proffered Wage

         36.      Ability to pay may be established in multiple ways. See 8 C.F.R. § 204.5(g)(2).

Grandison demonstrated in the petition that it has ample business revenue to pay Abantao’s wage

for the position, as it has been doing since September 2016.

         37.      Despite that evidence, USCIS found that Grandison did not establish the ability to

pay the proffered wage at the time the petition was filed because the petition attached audited

financial statements from 2015, which USCIS deemed out of date.

         38.      The 2015 audited financial statements were the most recent available at the time

Grandison filed the petition in December 2017. The petition then took nearly one year to process,

during which time the financial information grew older. USCIS had the ability to request additional

information from Grandison so that it would have had the opportunity to provide more recent

financial statements, and it arbitrarily decided not to do so.




                                                    8
ME1 30168931v.7
            Case 1:19-cv-01658-CKK Document 1 Filed 06/06/19 Page 9 of 9




                                  VII.     CONCLUSION

         WHEREFORE, Grandison respectfully requests that this Court hold unlawful and set aside

the decision denying Grandison’s petition for alien worker, submitted on behalf of Abantao, on the

grounds that the denial was arbitrary and capricious and not in accordance with the law.



         Dated: June 6, 2019                  Respectfully Submitted,

                                              McCarter & English LLP

                                              /s/ Matthew Wright
                                              Matthew Wright (DDC Bar No. 474731)
                                              McCarter & English LLP
                                              1301 K Street N.W., Suite 1000 West
                                              Washington, DC 20005
                                              (202) 753-3402 – Telephone
                                              (202) 354-4553 – Facsimile
                                              mwright@mccarter.com – E-mail

                                              Counsel for Plaintiff Grandison Management, Inc.




                                                 9
ME1 30168931v.7
